DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “U.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 recite determine “at least one of user state information or external environment information based on the image data.” The specification supports the claim in as much as the controller is disclosed to individually determine one of the user state information or external environment information based on the image data.  However, the specification does not disclose or discuss what would happen if both the user state information and external environment information are determined and the determinations require conflicting wheel track distances. Further, claims 6 and 16 recite determine “a distance to be adjusted between the pair of rear wheels in proportion to a degree of information.” However, the specification fails to provide adequate description of how the “degree of information” is obtained and what exactly that entails, i.e. how is there a degree of information for proportionate adjustment when the “user state information” is a user holding an object or not holding an object. It is unclear, due to lack of written description, what the proportion of distance the wheels should be moved based on various information. Based on the lack of details, one of ordinary skill in the art would not be able to make and use the claimed invention. Further, claims 2 and 11 recite “an age of a user indicated by the user state information.” However, the specification does not disclose or discuss how the age of the occupant is determined other than by an image for a camera. The age of a user can vary dramatically based on how a user appears in an image, and also some people may appear older or younger than their age. The process for determining the age is not described in enough detail to reasonably allow one of ordinary skill in the art to make or use. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 recite “personal mobility” in the preamble, and various other locations within the claims. “Personal mobility” by itself is does not claim an apparatus or device.  Examiner recommends that Applicant amend all recitations to “personal mobility device,” “personal mobility vehicle” or another variant to better describe the apparatus being claimed.
Claims 3 and 13 recite the limitation "the user" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the image data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,207,739 to Thompson et al. (hereinafter Thompson).
Regarding claim 1, Thompson discloses a personal mobility vehicle (see Figure 1) comprising: a main body (101); a front wheel (120) mounted on a front end of the main body; a pair of rear wheels (140) mounted on a rear end of the main body; an actuator (933, 943) configured to adjust a distance between the pair of rear wheels (see Figure 3); an image data device (155) mounted on the personal mobility and configured to acquire an image data of an outside of the personal mobility; and a controller configured to: determine an external environment information based on the image data (see col. 2, line 64 – col. 3, line 8; col. 3, lines 35-38); and control the actuator (see claim 12) to adjust the distance between the pair of rear wheels (col. 3, lines 22-34) based on the external environment information.
Regarding claim 11, Thompson discloses a control method of a personal mobility vehicle (100) comprising: determining external environment information based on image data (see col. 2, line 64 – col. 3, line 8; col. 3, lines 35-38); and controlling (see claim 12) an actuator (933, 943) to adjust a distance between a pair of rear wheels (col. 3, lines 22-34) based on the external environment information.
Claims 1, 6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2020/0215865 to Sirault et al. (hereinafter Sirault).
Regarding claim 1, Sirault discloses a personal mobility vehicle (10, see Figure 1) comprising: a main body (16); a front wheel (13) mounted on a front end of the main body; a pair of rear wheels (13) mounted on a rear end of the main body; an actuator (45) configured to adjust a distance between the pair of rear wheels (see Figures  6a and 6b); an image data device (camera, see paragraph [0064]) mounted on the personal mobility vehicle (10) and configured to acquire an image data of an outside of the personal mobility (acquires images of gaps in rows of crops, see paragraph [0064]); and a controller configured to: determine an external environment information based on the image data (see paragraph [0064]); and control the actuator to adjust the distance between the pair of rear wheels (adjust width based on spacing of crop rows, see paragraph [0064])) based on the external environment information.
Regarding claim 6, as best understood, Sirault discloses the controller is configured to: determine a distance to be adjusted between the pair of rear wheels in proportion to a degree of information indicated by the external environment information (see paragraph [0064]; determines distance based on width of rows of the crops (external environment)).
Regarding claim 11, Sirault discloses a control method of a personal mobility vehicle (10) comprising: determining an external environment information based on the image data (see paragraph [0064]); and controlling the actuator to adjust the distance between the pair of rear wheels (adjust width based on spacing of crop rows, see paragraph [0064])) based on the external environment information.
Regarding claim 16, as best understood, Sirault discloses determining a distance to be adjusted between the pair of rear wheels in proportion to a degree of information indicated by the external environment information (see paragraph [0064]; determines distance based on width of rows of the crops (external environment)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited on the PTO-892 includes various vehicles that adjust the wheel track.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616